      Case 4:20-cv-02186 Document 112 Filed on 06/02/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  ZELIA BROWN, AND OTHER                             §
  SIMILARLY SITUATED INDIVIDUALS                     §
                                                     §
                            Plaintiffs,              §
                                                     §
        v.                                           §    CIVIL ACTION NO. 4:20-cv-02186
                                                     §
  HOUSTON COMMUNITY COLLEGE                          §               JURY DEMANDED
  SYSTEM, CESAR MALDONADO,                           §
  JANET MAY, AND THOMAS MILES                        §
  ANDERSON                                           §
                                                     §
                           Defendants.               §


 PLAINTIFFS’ NOTICE OF INTENTION TO TAKE THE ORAL AND VIDEOTAPED
  DEPOSITIONS OF MELISSA GONZALES, ELIZABETH SEMIEN, SHIRRIAYA
               WALKER AND CHERYL JOHNSON PRESTIGE

TO:    Defendant, Houston Community College System, by and through its attorneys of record,
       Paul A. Lamp, Karczewski Bradshaw Spalding, Nichols Lamp Langlois, 3700 Buffalo
       Speedway, Suite 560, Houston, Texas 77098, R. Paul Yetter, Yetter Coleman, LLP, 811
       Main Street, Suite 410, Houston, Texas 77002, Richard Morris, Rogers, Morris & Grover,
       LLP, 5718 Westheimer Rd., Suite 1200, Houston, Texas 77057.

       Please take notice that pursuant to Rule 30 and other applicable Federal Rules of Civil

Procedure, Plaintiffs, by and through their counsel of record, will take the oral and video-recorded

depositions of Naomi Tobin, Shupei Wang, Ivory Jones, and Cynthia Lopez, respectively. These

depositions will be conducted in the following order starting at 10:00 a.m. on June 8, 2021 and

continuing on June 9, 2021 at 10:00 a.m., and if necessary continuing on June 14, 2021 at

11:00 a.m., Naomi Tobin, Shupei Wang, Ivory Jones, and Cynthia Lopez. The depositions will

be held in the offices of Karczewski Bradshaw Spalding Nichols Lamp Langlois, 3700 Buffalo

Speedway, Suite 560, Houston, Texas 77098. The depositions will be taken by a certified court

reporter and will be videotaped. These depositions will continue from day to day until completed.
    Case 4:20-cv-02186 Document 112 Filed on 06/02/21 in TXSD Page 2 of 4




Dated: June 2, 2021                   Respectfully submitted,

                                      THE HALL LAW GROUP, PLLC

                                      /s/ Benjamin L. Hall
                                      Benjamin L. Hall, III
                                      State Bar No. 08743745
                                      S.D. Tex. No. 8787
                                      530 Lovett Blvd.
                                      Houston, Texas 77006
                                      Telephone: (713) 942-9600
                                      Facsimile: (713) 942-9566
                                      bhall@bhalllawfirm.com

OF COUNSEL:

THE HALL LAW GROUP, PLLC

William L. Van Fleet II
State Bar No. 20494750
S.D. Tex. Bar No. 3670
bvfleet@comcast.net
530 Lovett Blvd.
Houston, Texas 77006
Telephone: (713) 942-9600
Facsimile: (713) 942-9566

-AND-

THE HITTNER GROUP, PLLC

George J. Hittner
State Bar No. 24038959
S.D. Tex. Bar No. 431901
george.hittner@thehittnergroup.com
P.O. Box 541189
Houston, Texas 77254
Phone: (713) 505-1003

-AND-

THE VILLACORTA LAW FIRM, P.C.

Adrian V. Villacorta
State Bar No. 24003111
S.D. Tex. Bar No. 31243


                                     Page 2 of 4
    Case 4:20-cv-02186 Document 112 Filed on 06/02/21 in TXSD Page 3 of 4




530 Lovett Blvd.
Houston, Texas 77006
Telephone: (832) 865-7940
Facsimile: (832) 201-7469
avillacorta@avvlaw.com

-AND-

JIMMY ARDOIN & ASSOCIATES, PLLC

James Ardoin
State Bar No. 24045420
S.D. Tex. Bar No. 571281
4900 Fournace Place, Suite 550
Houston, Texas 77401
Phone: (713) 574-8900
Toll Free: (888) 701-8509
Email: jimmy@jimmyardoinlaw.com

-AND-

AHMAD, ZAVITSANOS, ANAIPAKOS,
ALAVI & MENSING, P.C.

Joseph Y. Ahmad
Texas Bar No. 00941100
S.D. Tex. Bar No. 11604
Jordan Warshauer
Texas Bar No. 24086613
S.D. Tex. Bar No. 2994699
Edward B. Goolsby
Texas Bar No. 24092436
S.D. Tex. Bar No. 2505570
Nathan B. Campbell
Texas Bar No. 24097455
S.D. Tex. Bar No. 2745040
1221 McKinney Street, Suite 2500
Houston, Texas 77010
Tel: (713) 655-1101
Fax: (713) 655-0062
joeahmad@azalaw.com
egoolsby@azalaw.com
jwarshauer@azalaw.com
ncampbell@azalaw.com

-AND-



                                   Page 3 of 4
     Case 4:20-cv-02186 Document 112 Filed on 06/02/21 in TXSD Page 4 of 4




BAKER BOTTS L.L.P.

Thomas R. Phillips
Texas Bar No. 00000022
98 San Jacinto Blvd., Suite 1500
Austin, Texas 78701-4078
Telephone: (512) 322-2500
Facsimile: (512) 322-2501
tom.phillips@bakerbotts.com

                                               ATTORNEYS FOR PLAINTIFFS


                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record were served with the notice of
deposition in accordance with the Federal Rules of Civil Procedure on June 2, 2021, as follows:

Paul A. Lamp
Karczewski Bradshaw Spalding
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098
plamp@kbslawgroup.com

R. Paul Yetter
Yetter Coleman, LLP
811 Main Street, Suite 410
Houston, Texas 77002
pyetter@yettercoleman.com

Richard Morris
Rogers, Morris & Grover, LLP
5718 Westheimer Rd., Suite 1200
Houston, Texas 77057
rmorris@rmgllp.com



                                               /s/ Benjamin L. Hall, III
                                               Benjamin L. Hall, III




                                         Page 4 of 4
